Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Claims 1-21 are pending in the application.  Claims 15-20 have been withdrawn as being directed to a non-elected invention.  Claims 1-14 and 21 are under consideration.  
The rejections over Hanley and in combination with other references are maintained. 
New ground of rejection is made in view of newly discovered references to Duffin et al. (US 6,830,799) and Taylor et al. (US 2006/0160932).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because the limitation of a thermally expandable composition disposed on the surface of the elongated body of the fastener renders the scope of the claimed invention unclear because a person having ordinary skill in the art (PHOSITA) could construe that the thermally expandable composition could be disposed on the surface of the elongated body in the form of dots in a random fashion and that is beyond the scope of the claimed invention.  In view of Applicant’s disclosure, the thermally expandable composition is disposed circumferentially about the elongated body.  Since a degree of coverage of the fastener elongated body by the thermally expandable composition could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Regarding claim 2, the claim looks confusing because an ethylene-based polymer or a propylene-based polymer is different from an acid-modified or anhydride-modified polyolefin resin set out in parent claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,266,133 to Hanley et al. (Hanley).  
Hanley discloses an expansible sealant and baffle component for sealing cavities and for providing an acoustic baffle for cavities in the hollow structural components of a vehicle, obtained from an expandable composition comprising: 
30 to 80 parts by weight of a base polymer, 0.1 to 10 parts by weight of a blowing agent, 1 to 10 parts by weight of a tackifier, 1 to 5 parts by weight of a peroxide curing agent, 1 to 5 parts by weight of an activator, 1 to 15 parts by weight of a plasticizer, 1-20 parts by weight of calcium carbonate, and 1 to 5 parts by weight of a pigment (column 4, lines 5-10, 30-35; column 5, lines 20-25; column 6, lines 30-35; column 8, lines 15-30; column 9, lines 5-10, and 25-30).  
The base polymer comprises a copolymer of ethylene and α,β ethylenically unsaturated carboxylic acid partially neutralized with a metallic ion (column 4, lines 55-60).  In particular, the base polymer is SURLYN ® 9450 which is a copolymer of 91 wt% ethylene and 9 wt% methacrylic acid and 18% of which neutralized with Zn (example 2, column 10, lines 60-65).  The expandable composition further includes 
The expandable composition contains 1 to 20 parts by weight of calcium carbonate and 1 to 5 parts by weight of carbon black (column 9, lines 5-15 and 25-30).   
Hanley discloses that a fastener is incorporated in a structure to be sealed by the expandable composition (column 13, lines 1-5).  The fastener would inherently have an elongated body with a head joined with the elongated body.  As the fastener is embedded within the structure to be sealed, the expandable composition is circumferentially about an elongated body of the fastener.   
The content of each element constituting the expandable composition of Hanley overlaps the claimed range.  However, that does not render the claim unobvious because the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of each element constituting the composition in the range instantly claimed motivated by the desire to provide a expansible sealant and baffle component exhibiting self-supporting characteristics such that the sealant can form a more robust seal or baffle.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 3 and 4, the expandable composition is subjected to a temperature from 150 to 250oC in a bake oven (column 2, lines 35-60).  The based polymer and the additive polymer thus have the processing temperature from 150 to 250oC. 
Regarding claim 5, the tackier includes aromatic hydrocarbon resin corresponding to the claimed thermoplastic resin (column 6, lines 40-45).  
Regarding claims 7 and 8, the curing agent includes organic peroxide (column 8, lines 15-25).  

Regarding claims 12 and 13, the chemical blowing agent comprises azocarbonamide (column 5, lines 20-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hanley as applied to claim 1 above, further in view of US 2007/0249743 to Sehanobish et al. (Sehanobish).  
Hanley does not explicitly disclose the curing agent comprising a peroxyester. 
Sehanobish, however, teaches a polyolefin composition useful as a sealant material in automotive applications including 35-99.5 wt% LDPE, 8 to 25 wt% of azodicarbonamide blowing agent, 0.2 to 5 wt% of an organic peroxide curing agent, 2 to 7 wt% of a copolymer of ethylene and at least one oxygen-containing comonomer, 0.25 to 3 parts of at least one anti-oxidant (paragraphs 24-30).  The curing agent can be organic peroxyester (paragraph 54).  The copolymer of ethylene and at least one oxygen-containing comonomer comprises ethylene-acrylic-acid copolymer (paragraph 68).  The polyolefin composition is affixed in a location within a cavity through a fastener comprising a push-pin, a hook and a compression fit fastener (paragraph 98).  This is a clear indication that the polyolefin composition is circumferentially about an elongated body of the fastener.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute peroxyester for . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hanley in view of Sehanobish as applied to claim 1 above, further in view of US 2006/0160932 to Taylor et al. (Taylor).  
Hanley does not explicitly disclose the expandable composition comprising a filler in an amount of from 30 to 35 wt%.   
Taylor, however, teaches an expandable composition suitable as an automotive cavity sealant, comprising at least one epoxy resin, at least one polymeric additive, at least one curing agent, at least one blowing agent and at least one filler in an amount of 1 to 70 wt% of the composition (paragraphs 7-8, 12, 19 and 28).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filler in the expandable composition in an amount disclosed in Taylor motivated by the desire to add adequate strength to the sealant material.   

Applicant alleges that Hanley does not disclose the curing agent for the ionomer base polymer because the crosslinking agent is added in the formulation to crosslink the additive polymer (column 8, lines 15-20).  The examiner respectfully disagrees. 

The examiner respectfully wishes to point out that the aromatic hydrocarbon resin reads on the claimed thermoplastic resin as previously discussed.  The examiner does not equate the additive polymer to the claimed thermoplastic resin as asserted by Applicant.  
Accordingly, the rejections over Hanley in combination with other references are sustained. 

 Claims 1-8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,830,799 to Duffin et al. (Duffin).  
Duffin discloses an expandable composition suitable as an automotive cavity sealant, comprising at least one base polymer, at least one blowing agent, at least one hydrocarbon resin, at least one curing agent and optionally at least one additive (abstract).  
The expandable composition comprises: 
oF or 149 to 204oC (example 5).  
1 to 15 wt% of a blowing agent comprising azodicarbonamide (column 3, lines 10-15),
1 to 15 wt% of an aromatic hydrocarbon corresponding to the claimed thermoplastic resin (column 4, lines 10-25), 
0 to 5 wt% of organic peroxide curing agent (column 4, lines 25-35), 
5 to 10 wt% of ethylene-acrylic acid polymer (column 4, lines 40-45), and 
0 to 5 wt% of a colorant, and processing oil (column 4, lines 45-60).   
The expandable composition further includes 16 wt% of filler and a small amount of carbon black (column 10, lines 30-40).  
Duffin discloses that the expandable composition has a unitary structure that includes a fastener for a cavity to be sealed (column 6, lines 15-25).  The fastener comprises a blade, a pin, a push-pin, a clip or a compression fit fastener (column 6, lines 45-50).  
The content of each element constituting the expandable composition of Duffin overlaps the claimed range.  However, that does not render the claim unobvious because the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the content of each element constituting the expandable composition will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the content is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the content of each element constituting the expandable composition in the range instantly claimed motivated by the desire to provide a material that can be molded into a predetermined shape and expanded by exposed to a sufficient amount of heat while being recycled as scrap material post cure.  
This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duffin as applied to claim 1 above, further in view of Sehanobish.  
Duffin does not explicitly disclose the curing agent comprising a peroxyester. 
Sehanobish, however, teaches a polyolefin composition useful as a sealant material in automotive applications including 35-99.5 wt% LDPE, 8 to 25 wt% of azodicarbonamide blowing agent, 0.2 to 5 wt% of an organic peroxide curing agent, 2 to 7 wt% of a copolymer of ethylene and at least one oxygen-containing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute peroxyester for the peroxide because the peroxyester and the peroxide have been shown in the art to be recognized equivalent curing agents for the polyolefin composition and the selection of these known equivalents to be used as curing agents for the polyolefin composition will be within the level of the ordinary skill in the art. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Duffin as applied to claim 1 above, further in view of Taylor.  
Duffin does not explicitly disclose the expandable composition comprising a filler in an amount of from 30 to 35 wt%.   
Taylor, however, teaches an expandable composition suitable as an automotive cavity sealant, comprising at least one epoxy resin, at least one polymeric additive, at least one curing agent, at least one blowing agent and at least one filler in an amount of 1 to 70 wt% of the composition (paragraphs 7-8, 12, 19 and 28).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Hai Vo/
Primary Examiner
Art Unit 1788